Citation Nr: 0909790	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this determination.  In December 2007, he testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the disorder, credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  The Veteran has reported that 
during military service, he served as part of a humanitarian 
effort in the Philippines after a major typhoon struck, 
killing many people.  He allegedly handled dead bodies and 
witnessed other carnage, resulting in his PTSD, according to 
his claim.  

The RO has attempted to obtain his service treatment records 
from the National Personnel Records Center (NPRC), but in an 
August 2003 statement, the NPRC stated that they were unable 
to locate the records identified in VA's request, and they 
concluded that the records either do not exist, that the NPRC 
does not have them, or that it would be futile to make 
further efforts to locate the records.  Notably, it appears 
that VA provided NPRC with dates of service for the veteran 
that were not completely accurate.  The dates provided were 
February 1971 to June 1971.  However, the record indicates 
that the Veteran's actual active service was from February 
1970 to June 1971.  Therefore, an additional request to the 
NPRC should be made with the correct service dates.  
Moreover, should the NPRC respond again that they are unable 
to locate the records, VA should follow the procedures set 
forth in the M21-1MR, Part III, Subpart iii, Chapter 2, 
Section 1, "Control of and Follow-Up on Record Requests."  
Should the records appear unavailable, VA should also follow 
the procedures set forth in paragraph 59 of the same MR 
section "When Service Records are Unavailable," which 
includes informing the Veteran that the service records are 
unavailable and issuing a formal finding of record 
unavailability.  The Board notes that obtaining service 
treatment records is VA's responsibility, and that efforts to 
locate such records must continue until it is determined that 
the records do not exist or that further attempts to obtain 
such records would be futile.  38 C.F.R. § 3.159(c)(2).  

Next, the Board notes VA's duty to assist a veteran includes 
obtaining pertinent service records identified by the veteran 
or which would help substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2008).  In the present case, the 
Veteran has stated he was involved in aiding survivors of a 
major typhoon in the Philippines, and witnessed dead bodies 
and other carnage.  Historic records confirm a severe typhoon 
struck the Philippines in October 1970, and the Veteran's 
unit, the 2nd Battalion, 9th Marines, was stationed in 
Southeast Asia at that time.  Therefore, the RO should 
request unit records for this unit for October 1970 in order 
to verify whether this unit was involved in recovery 
operations or other humanitarian efforts following this 
disaster.  

Additionally, at his December 2007 personal hearing, the 
Veteran stated that shortly after service separation, he was 
treated for psychiatric symptoms at a non-Federal mental 
hospital in Florida, which he described as the Chattahoochee 
Mental Institution.  The Veteran's representative requested 
that VA assist in obtaining the records from that facility.  
The Veteran stated that he had had trouble in trying to 
obtain the records.  The Board held the record open for a 
period of 60 days following the hearing in order to allow the 
representative additional time to try and obtain the records, 
but to date, no such records have been received.  Because the 
medical center in question is not a federal facility, VA is 
unable to obtain these records without the Veteran's express 
written consent, and the name and address of the facility, 
which he has not yet provided VA.  The Veteran should be 
offered another opportunity to submit any treatment records 
from the hospital he referenced in his hearing, or in the 
alternative, provide VA with authorization to obtain this 
evidence on his behalf.  

Finally, VA's duty to assist includes providing a medical 
examination and/or obtaining a medical opinion when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008).  In the 
present case, the Veteran has yet to be afforded a VA 
examination which takes into account the entire medical 
record.  Dependent on what additional evidence comes to light 
due to the development actions ordered herein, such an 
examination may be necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and request another 
search for the Veteran's service treatment 
records, this time providing them with the 
correct service dates of February 1970 
through June 1971.  If no such records are 
available from the NPRC, that fact must be 
noted for the record.  VA should follow 
the procedures set forth in the M21-1MR, 
Part III, Subpart iii, Chapter 2, Section 
1, "Control of and Follow-Up on Record 
Requests."  Should the records appear 
unavailable, VA should also follow the 
procedures set forth in paragraph 59 of 
the same MR section "When Service Records 
are Unavailable," which includes 
notifying the Veteran.

2.  Review the file and prepare a summary 
of the Veteran's claimed stressor, 
specifically his account of his unit's 
humanitarian assistance in the Philippines 
in October 1970.  This summary, together 
with a copy of the veteran's DD Form 214, 
should be sent to the United States Army 
and Joint Services Records Research Center 
(JSRRC), with a request to provide any 
information that might corroborate the 
Veteran's alleged stressor and the 
presence of H Company, 2nd Battalion, 9th 
Marines in the Philippines during this 
time.  If stressor verification is not 
possible, the record should be clearly 
documented to that effect, including an 
explanation as to why the verification 
could not be completed.  

3.  Send the Veteran a letter requesting 
he provide written authorization for VA to 
obtain his treatment records from the 
hospital in Florida, which he described at 
the hearing as being the Chattahoochee 
Mental Institution.  If he fails to 
respond, that fact must be noted for the 
record.  In the alternative, inform the 
Veteran that such evidence is potentially 
relevant to his claim, and he may obtain 
and submit it on his own behalf.  

4.  After completing the foregoing, if and 
only if additional evidence is obtained 
and associated with the record that 
confirms the Veteran's claimed stressor, 
schedule the Veteran for a psychiatric 
examination to determine whether the 
veteran has PTSD and, if so, its etiology.  
The claims folder should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  
Specifically, the examiner should review 
the Veteran's service personnel records, 
including the many disciplinary actions 
therein.  After conducting an examination 
of the Veteran and performing any 
clinically-indicated diagnostic testing, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater) that the Veteran 
has PTSD.  If PTSD is identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater) that such is 
related to the Veteran's claimed in-
service stressor.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner is requested to 
explain any opinion provided, and to 
include supporting references to the 
Veteran's medical record.

5.  Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the Veteran's service-
connection claim for PTSD.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case and given reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

